Exhibit 10.3

MILACRON HOLDINGS CORP.

ANNUAL BONUS PLAN

Section 1. Purpose

The purpose of this Milacron Holdings Corp. Annual Bonus Plan is to promote the
interests of the Company and its shareholders by motivating superior performance
by executive officers and other key personnel with annual bonus opportunities
based upon corporate and individual performance.

Section 2. Definitions

(a) “Award” means an award granted to a Participant under the Plan subject to
such terms and conditions as the Plan Administrator may establish under the
terms of the Plan.

(b) “Board” means the Board of Directors of the Company.

(c) “Company” means Milacron Holdings Corp. and its subsidiaries.

(d) “Participant” means an employee of the Company who has been granted an Award
under the Plan.

(e) “Performance Criteria” shall have the meaning set forth in Section 5(b)
hereof.

(f) “Performance Goals” shall have the meaning set forth in Section 5(c) hereof.

(g) “Plan” means this Milacron Holdings Corp. Annual Bonus Plan, as it may be
amended and restated from time to time.

(h) “Plan Administrator” means the Compensation Committee of the Board, or such
other committee of the Board that the Board shall designate from time to time to
administer the Plan.

(i) “Plan Year” means each calendar year in which the Plan shall be in effect.

Section 3. Plan Administration

(a) General. The Plan shall be administered by the Plan Administrator. The Plan
Administrator shall have such powers and authority as may be necessary or
appropriate for the Plan Administrator to carry out its functions as described
in the Plan. No member of the Plan Administrator shall be liable for any action
or determination made in good faith by the Plan Administrator with respect to
the Plan or any Award hereunder. The Plan Administrator may delegate, to any
appropriate officer or employee of the Company, responsibility for performing
certain ministerial functions under this Plan.

(b) Discretionary Authority. Subject to the express limitations of the Plan, the
Plan Administrator shall have authority in its discretion to determine the time
or times at which



--------------------------------------------------------------------------------

Awards may be granted, the recipients of Awards, the Performance Criteria, the
Performance Goals and all other terms of an Award. The Plan Administrator shall
also have discretionary authority to interpret the Plan, to make all factual
determinations under the Plan, and to make all other determinations necessary or
advisable for the administration of the Plan. The Plan Administrator may
prescribe, amend, and rescind rules and regulations relating to the Plan. All
interpretations, determinations, and actions by the Plan Administrator shall be
final, conclusive, and binding upon all parties.

Section 4. Eligibility and Participation

Employees of the Company who hold a position as an executive officer of the
Company shall be eligible to participate in the Plan for a Plan Year on such
basis and on such terms and conditions as determined by the Plan Administrator.
In addition, any other employees of the Company designated by the Plan
Administrator to receive an Award for a Plan Year shall become a Participant in
the Plan with respect to such Plan Year.

Section 5. Awards

(a) Amount of Awards. The Plan Administrator will determine in its discretion
the amount of an Award, the Performance Criteria, the applicable Performance
Goals relating to the Performance Criteria, and the amount and terms of payment
to be made upon achievement of the Performance Goals for each Plan Year.

(b) Performance Criteria. For purposes of Awards granted under the Plan, the
“Performance Criteria” for a given Plan Year shall be one or any combination of
the following, for the Company or any identified subsidiary or business unit, as
may be selected by the Plan Administrator in its sole discretion at the time of
an Award: (i) net earnings; (ii) earnings per share; (iii) net debt;
(iv) revenue or sales growth; (v) net or operating income; (vi) net operating
profit; (vii) return measures (including, but not limited to, return on assets,
capital, equity or sales); (viii) cash flow (including, but not limited to,
operating cash flow, distributable cash flow and free cash flow); (ix) earnings
before or after taxes, interest, depreciation, amortization and/or rent;
(x) share price (including, but not limited to growth measures and total
stockholder return); (xi) expense control or loss management; (xii) customer
satisfaction; (xiii) market share; (xiv) economic value added; (xv) working
capital; (xvi) the formation of joint ventures or the completion of other
corporate transactions; (xvii) gross or net profit margins; (xviii) revenue mix;
(xix) operating efficiency; (xx) product diversification; (xxi) market
penetration; (xxii) measurable achievement in quality, operation or compliance
initiatives; (xxiii) quarterly dividends or distributions; (xxiv) employee
retention or turnover; (xxv) any combination of or a specified increase in any
of the foregoing, or such other Performance Criteria determined to be
appropriate by the Plan Administrator in its sole discretion.

(c) Performance Goals. For purposes of Awards granted under the Plan, the
“Performance Goals” for a given Plan Year shall be the levels of achievement
relating to the Performance Criteria as may be selected by the Plan
Administrator for the Award. The Plan Administrator may establish such
Performance Goals relative to the applicable Performance Criteria as it
determines in its sole discretion at the time of an Award. The Performance Goals
may be applied on an absolute basis or relative to an identified index or peer
group, as specified

 

2



--------------------------------------------------------------------------------

by the Plan Administrator. The Performance Goals may be applied by the Plan
Administrator after excluding charges for restructurings, discontinued
operations, extraordinary items and other unusual or non-recurring items, and
the cumulative effects of accounting changes, and without regard to realized
capital gains.

(d) Payment of Awards. The payment of awards under the Plan shall be made at
such time or times as determined by the Plan Administrator in its sole
discretion and generally shall be made within two and one half months following
the end of the applicable Plan Year.

(e) Form of Payment. Awards under the Plan shall generally be made in cash. The
Plan Administrator may, in its discretion, provide that a Participant receive
all or a portion of an Award in stock units or other equity-based compensation
to be granted under the Milacron Holdings Corp. 2015 Equity Incentive Plan.

(f) Tax Withholding. Any payment under this Plan shall be subject to applicable
income and employment taxes and any other amounts that the Company is required
by law to deduct and withhold from such payment.

Section 6. Termination of Employment

(a) General Rule. Subject to the provisions of Section 6(b) hereof, the
obligation of the Company to satisfy payment of an Award to a Participant
hereunder is conditioned upon the continued employment of the Participant with
the Company at the time determined by the Plan Administrator for payment of an
Award. If the employment of a Participant with the Company is terminated for any
reason, at any time prior to the time determined by the Plan Administrator for
payment of an Award hereunder, the Award shall be forfeited and automatically be
cancelled without further action of the Company, unless otherwise provided by
the Plan Administrator.

(b) Exceptions. The Plan Administrator may, in its discretion, provide for the
payment of an Award in the event a Participant’s employment with the Company is
terminated for any reason including, but not limited to, a termination by the
Company without cause or as a result of the Participant’s death or disability.
Such payment may be made on a pro-rated or accelerated basis as determined by
the Plan Administrator in its sole discretion.

Section 7. General Provisions

(a) Effective Date. The Plan shall be effective with respect to Plan Years
beginning on or after May 29, 2015.

(b) Amendment and Termination. The Company may, from time to time, by action of
the Board, amend, suspend or terminate any or all of the provisions of the Plan
with respect to the then current Plan Year and any future Plan Year, without the
requirement of obtaining the consent of the affected Participants.

(c) No Right to Employment. Nothing in the Plan shall be deemed to give any
Participant the right to remain employed by the Company or to limit, in any way,
the right of the Company to terminate, or to change the terms of, a
Participant’s employment at any time.

 

3



--------------------------------------------------------------------------------

(d) Governing Law. The Plan shall be governed by and construed in accordance
with the laws of Delaware, without regard to the choice-of-law rules thereof.

(e) Section 409A. The Company intends that that payments and benefits under this
Plan will either comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations and guidance
promulgated thereunder (collectively “Section 409A”) and, accordingly, to the
maximum extent permitted, this Plan shall be interpreted to be exempt from
Section 409A or in compliance therewith, as applicable. Nothing contained herein
shall constitute any representation or warranty by the Company regarding
compliance with Section 409A. The Company shall have no obligation to take any
action to prevent the assessment of any additional income tax, interest or
penalties under Section 409A on any person and the Company, its subsidiaries and
affiliates, and each of their respective employees or representatives, shall
have no liability to any person with respect thereto. A termination of
employment shall not be deemed to have occurred for purposes of any provision of
the Plan providing for the payment of any amounts or benefits that are
considered nonqualified deferred compensation under Section 409A upon or
following a termination of employment, unless such termination is also a
“separation from service” within the meaning of Section 409A and the payment
thereof prior to a “separation from service” would violate Section 409A. For
purposes of any such provision of the Plan or relating to any such payments or
benefits, references to a “termination,” “termination of employment,” or like
terms shall mean “separation from service.” If an amount is paid in two or more
installments, for purposes of Section 409A, each installment shall be treated as
a separate payment. Notwithstanding any contrary provision in the Plan, any
payment(s) of nonqualified deferred compensation (within the meaning of
Section 409A) that are otherwise required to be made under the Plan to a
“specified employee” (as defined under Section 409A) as a result of his or her
separation from service (other than a payment that is not subject to
Section 409A) shall be delayed for the first six months following such
separation from service (or, if earlier, until the date of death of the
specified employee) and shall instead be paid on the day that immediately
follows the end of such six-month period.

(f) Accounting Restatement. If a Participant receives compensation pursuant to
an Award under the Plan based on financial statements that are subsequently
required to be restated in a way that would decrease the value of such
compensation, the Participant will, to the extent not otherwise prohibited by
law, upon the written request of the Company, forfeit and repay to the Company
the difference between what the Participant received and what the Participant
should have received based on the accounting restatement, in accordance with
(i) the Company’s compensation recovery, “clawback” or similar policy, as may be
in effect from time to time and (ii) any compensation recovery, “clawback” or
similar policy made applicable by law including the provisions of Section 945 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the rules,
regulations and requirements adopted thereunder by the Securities and Exchange
Commission and/or any national securities exchange on which the Company’s equity
securities may be listed (the “Policy”). By accepting an Award hereunder, the
Participant acknowledges and agrees that the Policy shall apply to such Award,
and all incentive-based compensation payable pursuant to such Award shall be
subject to forfeiture and repayment pursuant to the terms of the Policy.

 

4



--------------------------------------------------------------------------------

(g) Section 162(m) Transition Relief. This Plan, having been adopted prior to
the Company’s securities having become publicly held in connection with an
initial public offering, is intended to satisfy the requirements for the
transition relief under Treasury Regulation §1.162-27(f)(1) such that the
deduction limit set forth in Treasury Regulation §1.162-27(b) does not apply to
any remuneration paid pursuant to this Plan until the first meeting of the
shareholders of the Company at which directors of the Company are to be elected
that occurs after the close of the third calendar year following the calendar
year in which the initial public offering of the Company’s securities occurs.

 

5